This is an original petition in which petitioner alleges he is unlawfully and illegally restrained of his liberty by H. T. Kimbell, sheriff of Jackson county, Okla.; that the cause of his restraint to his best knowledge, information and belief is as follows: On the 20th day of September, 1937, the defendant was held to bail, and is now in the county jail of Jackson county, in default of making bond fixed by the district court at $3,500.
Petitioner alleges that the amount of bond is excessive and he is unable to make it; and the district court refuses to make a reduction in the amount of said appearance bond; that the fixing of the bond at $3,500 is unwarranted, arbitrary, oppressive, and contrary to the general practice of the district court of Jackson county, and the rules of law and justice.
An alternative writ was issued, served, and a response was filed admitting the petitioner was in custody. A hearing was had and, after hearing the facts, the court is of the opinion that the petitioner is not entitled to the relief prayed for. *Page 196 
The writ is denied, and the court refuses to reduce the amount of bond as fixed by the trial court at $3,500.
DOYLE and BAREFOOT, JJ., concur.